Citation Nr: 0508537	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right hip, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1942 to November 1945 and from September 1950 to August 1956.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In September 2003, the Board remanded this claim to the RO 
for additional development.  While the case was in remand 
status, the RO granted service connection for degenerative 
arthritis of the lumbar spine and a 10 percent evaluation was 
assigned.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased evaluation for his service-
connected residuals of a shell fragment wound of the right 
hip, beyond the currently assigned 20 percent under DC 5317.  

Pursuant to the rating criteria of DC 5317, (Muscle Group 
XVII, pelvic girdle muscle group 2), a 20 percent rating is 
warranted if impairment of this muscle group is moderate.  If 
it is moderately severe, a 40 percent rating is warranted.  
Finally, if the impairment is severe, a 50 percent rating is 
warranted.  Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  38 
C.F.R. § 4.73, Diagnostic Code 5317 (2004).  

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  A moderately severe disability of muscles 
involves a through- and-through or deep penetrating wound by 
a high velocity missile of small size or a large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  There must be evidence of hospitalization for 
a prolonged period in service for treatment of the wound.  
The record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  There must be evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  The objective findings are 
entrance and, if present, exit scars which are so situated as 
to indicate a track of a missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (2004).  

Residuals of shell fragment wounds are evaluated on the basis 
of the velocity, trajectory and size of the missile which 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
clinical findings.  All such evidence serves to define 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  38 C.F.R. § 
4.56.  In order to properly evaluate the veteran's claim, all 
records are necessary for review by the examiner to ascertain 
the extent of the initial injury, the track the missile, 
assess muscle and/or joint damage, as well as document the 
treatment and management of infection. 

The veteran's shell fragment wound disability has been rated 
under Diagnostic Code 5317.  For compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (2004).  

VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2004).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

The Board notes that in May 2003 the veteran underwent a VA 
disability evaluation examination.  The examiner did not 
indicate if the claims file had been reviewed, the veteran's 
medical history was not documented, and the examiner did not 
document criteria necessary to properly evaluate the 
veteran's shell fragment wound disability.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should arrange for the veteran 
to be evaluated by the appropriate 
specialist(s) to determine the nature, 
extent, and severity of the service- 
connected disability at issue here.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  
The veteran's claims folder, including 
the pertinent medical records contained 
therein must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All necessary tests 
should be performed.  The examiner(s) 
should record a complete history, all 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
these conditions. All motion must be 
documented in degrees.  Functional 
impairment, and any objective signs 
reflecting such impairment should be 
documented.  As to the shell fragment 
wound residuals, the examiner should 
recognize all of the Muscle Groups 
involved, and specify the degree of 
injury to those muscle groups, as well as 
what functional abilities are affected.  
Further, the examiner should identify the 
etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner 
should indicate whether any scars 
associated with the injuries are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration, as 
well as document the size of all scars in 
square centimeters.  All opinions and 
conclusions must be supported by complete 
rationale.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full. If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken. 38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the above development has been 
properly completed, the issues should be 
readjudicated by the RO.  The RO should 
specifically determine whether separate 
ratings are warranted for any nerve 
injury, or scarring in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
To the extent that the determinations 
remain adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.  



Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




